Citation Nr: 0911687	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for gunshot 
wound (GSW) residuals involving Muscle Group XVII.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently returned to the RO in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

The Muscle Group XVII disability more nearly approximates 
moderately severe than moderate.


CONCLUSION OF LAW

The criteria for an increased disability rating of 40 
percent, but not higher, for GSW residuals involving Muscle 
Group XVII have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for GSW residuals 
involving Muscle Group XVII.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

In the case at hand, January and May 2006 letters informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  They 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that all available service treatment 
records are of record, VA outpatient records were obtained, 
and the Veteran was afforded an appropriate VA examination in 
response to his claim.  

The Board acknowledges the representative's contention that 
the Veteran should be afforded an electromyogram and nerve 
conduction study to determine if there is nerve impairment 
from the GSW, but notes that the February 2006 examiner 
specifically found that no additional testing was indicated.  
Therefore, the Board has determined that the development 
requested by the representative is no warranted..

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).


Muscle Group XVII, the second pelvic girdle group, consists 
of the gluteus maximus, gluteus medius, and gluteus minimus 
muscles.  Functions include extension of the hip; abduction 
of the thigh; elevation of the opposite side of the pelvis; 
and tension of fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XIV in postural support of body 
steadying pelvis upon head of femur and condyles of femur on 
tibia.  Disability of this Muscle Group XVII warrants a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe, or a 50 percent evaluation if it 
is severe.  38 C.F.R. § 4.73, Diagnostic Code 5217.

A "moderate" disability of the muscles is shown by through-
and-through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection. The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles. Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by 
a through-and-through or deep penetrating wound by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements. Objective findings of a moderately 
severe muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles is shown by a through-
and-through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements. Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction. The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function. If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4).

The cardinal signs and symptoms of muscle disability include 
loss of power, weakness, a lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement. See 38 C.F.R. § 4.56(c).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

The Veteran was granted service connection for the residuals 
of a through and through GSW of the right buttock, involving 
Muscle Group XVII, in a May 2003 RO decision, which also 
rated the disability as 20 percent disabling.  The Veteran's 
current claim for an increased rating was received in 
September 2005.

Unfortunately, the medical records pertaining to the 
Veteran's in-service treatment for the GSW are not available.  
However, the Veteran was afforded a VA examination in 
response to his claim in February 2006, and the VA examiner 
recorded pertinent history concerning the nature of the 
original injury and the treatment provided for it.  The 
examiner noted that a high velocity, small caliber bullet 
struck the Veteran in the right lateral buttocks area and 
exited through the right medial buttocks area.  The Veteran 
was stabilized in the field and then hospitalized.  He 
underwent debridement of the wound.  The wound was then 
allowed to partially heal, and then it was closed with 
sutures.  There were no complications.  He was hospitalized 
for a period of 2-3 months before being returned to duty.

At the VA examination the Veteran reported that over the last 
several years the pain he experienced as a result of the GSW 
had worsened.  He also stated that the pain radiated from the 
right buttock to the right lateral low back region.  The 
Veteran reported that he had painful flare-ups 2-3 times a 
week, depending on activity level, the flare-ups would last 
at least a couple of days and could last up to 3-4 weeks, and 
the severity of the flare-ups was severe.  The Veteran stated 
that he took Ibuprofen up to 4-5 times per day to help with 
the pain.  The Veteran also stated that he walked with a more 
pronounced limp and that his activity level was significantly 
decreased during painful flare-ups.

Upon physical examination the examiner found the current 
symptoms associated with the GSW were pain, increased 
fatigability, and weakness.  There was a loss of deep fascia 
or muscle substance, including atrophy.  The examiner 
reported that there were residuals of nerve damage, in that 
there was decreased right buttock light touch sensation in 
the region of the scars.  There was no tendon damage, bone 
damage, or limitation of motion found.  The examiner found 
that the residuals of this injury would have a moderate 
effect on the Veteran's daily life in that it would hinder 
his ability to shop, bathe, dress, participate in recreation, 
and toileting.  The examiner found that the residuals of this 
injury would have a severe effect on the Veteran's ability to 
do chores, exercise, and travel.  The examiner also reported 
that the Veteran retired from his job as a construction site 
superintendent partially due to the buttock problem.  

The Veteran also underwent a full examination of the scars 
resulting from the GSW.  The first scar is located on the 
right lateral buttock region.  The scar measured 4 
centimeters by 4 centimeters in size, was not tender, 
painful, inflamed, or elevated.  The examiner found no 
evidence of edema, keloid formation, skin ulceration or 
breakdown over scar, adherence to underlying tissue, 
induration, or inflexibility.  The scar was depressed and 
abnormal in texture, but of normal color.  The examiner 
reported that there was underlying tissue loss, sized 4 
centimeters by 4 centimeters.  This scar did not cause any 
limitation of motion.

The second scar is located on the right medial buttock 
region.  This scar measured 3.5 centimeters by 9.5 
centimeters in size, was not tender, painful, inflamed, or 
elevated.  The examiner found no evidence of edema, keloid 
formation, skin ulceration or breakdown over scar, adherence 
to underlying tissue, induration, or inflexibility.  The scar 
was depressed, abnormal in texture, and was discolored.  The 
examiner reported that there was underlying tissue loss, 
sized 4 centimeters by 3.5 centimeters.  This scar did not 
cause any limitation of motion.

In a statement received in April 2006, the Veteran asserted 
that he suffers from pain and muscle fatigue, pain radiating 
up unto his back, pain when he sits on chairs or bleachers, 
pain when he travels long distances, pain when walking, and 
limited ability to lift after a short period of time. 

On review of the medical and lay evidence above, the Board 
finds that the disability of Muscle Group XVII more nearly 
approximates the moderately severe level than the moderate 
level.  The Board particularly notes that "moderate" loss 
of deep fascia is characteristic of a "moderately severe" 
injury, and the VA examination documents deep fascia loss and 
atrophy.  The circumstances of the original injury and the 
treatment required for the injury are also characteristic of 
moderately severe disability, as are the veterans complaints.  

The Board accordingly finds that a 40 percent rating is 
appropriate under Diagnostic Code 5317.  The Board has 
considered whether a rating higher than 40 percent is 
appropriate; however, the injury did not involve bone, 
apparently did not require extensive debridement and was not 
associated with a prolonged infection.  The residual scars 
are not ragged, depressed, and adherent and indicative of 
wide damage to muscle groups.  In fact, very little of what 
is required to establish the presence of severe muscle damage 
is shown.  Therefore, the Board has concluded that the 
disability does not more nearly approximate severe than 
moderately severe.  

Consideration has been given to assigning a separate 
evaluation for the scars on the Veteran's right buttock.  
Deep scars measuring at least 6 square inches, but not larger 
than 12 square inches, can be assigned a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7801.  
However, in this case, the fact that there is deep fascia 
loss has been considered and used to support the higher 
evaluation of 40 percent under Diagnostic Code 5317 and so, a 
separate evaluation under Diagnostic Code 7801 is precluded 
by 38 C.F.R. § 4.14.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 40 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 40 percent for GSW residuals 
involving Muscle Group XVII is granted, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


